Citation Nr: 1315951	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include pulmonary sarcoidosis.

2.  Entitlement to service connection for status post cerebrovascular accident (CVA) (claimed as stroke), to include as secondary to pulmonary sarcoidosis. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from June 24, 1980, to August 21, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs' (VA) Regional Office in Nashville, Tennessee.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated from October 2011 to October 2012, which were considered in the October 2012 supplemental statement of the case. 

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a June 2011 Travel Board hearing; a transcript of that proceeding has been associated with the claims file. 

The Board notes that the Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated in November 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes. The case has been processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500-20.1510 (2012).   The ECA pilot program was allowed to expire in December 2010. 

The Board remanded this case in October 2011.  It has now been returned for appellate consideration.  Also, in February 2013, the Veteran was informed that the AVLJ that presided over the June 2011 Board hearing was no longer at the Board, and the Veteran had a right to another hearing conducted by a VLJ who would ultimately decide his appeal.  The Veteran responded that he did not desire another hearing and wanted the case decided on the evidence of record.  Therefore, the Board will proceed with a decision in this matter.


FINDINGS OF FACT

1.  The Veteran had less than 90 days of active service.  

2.  A lung disorder, to include pulmonary sarcoidosis, was first demonstrated many years after active service, and is not related to any disease, injury, or incident of service.

3.  A CVA (stroke) was first demonstrated many years after active service, is not related to any disease, injury, or incident of service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A lung disorder, to include pulmonary sarcoidosis, was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A CVA (stroke) was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial unfavorable decision that denied service connection for a lung disorder issued in September 2008, and an October 2009 letter, sent prior to the initial unfavorable decision that denied service connection for CVA issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his respective service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the October 2009 letter advised the Veteran as to the information and evidence necessary to substantiate his claim for service connection for a CVA on a secondary basis as well. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that the case was remanded in October 2011 in order to obtain the Veteran's service personnel records, any outstanding service emergency room notes or hospitalization reports, to include those from Fort Leonard Wood, Missouri, dated in July and/or August 1980, and VA treatment records dated prior to July 1988 and from December 2009 to the present. 

On remand, the Veteran's service personnel records were obtained and VA treatment records dated from  July 1981 through October 2012 were associated with the claims file.  Additionally, in February 2012, the AOJ made a Formal Finding of Unavailability of emergency room notes or hospitalization reports from Ft. Leonard Wood Army Community Hospital.  It was stated that all procedures to obtain these records had been correctly followed, and evidence of all efforts were in the claim file; however, all efforts to obtain the records had been exhausted and further attempts would be futile.  In this regard, the AOJ noted that, in November 2011, General Leonard Wood Army Community Hospital indicated that they had no medical records pertaining to the Veteran for the period from July 1, 1980, to August 31, 1980.  It was noted that the Veteran had been informed in November 2011 of a request that month for the noted records, and he was notified in February 2012 of the inability to obtain the records.  He was requested to send any copies of records in his possession; however, here had been no response from the Veteran.  As such, the Board finds that VA has satisfied its duty to assist in this regard. 
 
Moreover, based on the foregoing, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has not been afforded a VA examination in connection with his service connection claims; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to any findings of a lung disorder or CVA.  Moreover, as will be discussed below, the Board finds the Veteran's statements of experiencing breathing/lung problems as well as CVAs during service, and suffering from a lung disorder, to include pulmonary sarcoidosis, and CVAs since service to be not credible.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before an AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2011 hearing, the AVLJ noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  In this regard, the AVLJ specifically informed the Veteran of the elements necessary to substantiate his claims for service connection on a direct basis.  See page 8.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion revealed additional evidence that might be available, the Board remanded the case in October 2011 so that this evidence could be obtained.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

 Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran served on active duty from June 24, 1980, to August 21, 1980, a period of less than 90 days.  He had no foreign or overseas service.   His service personnel records show that he was released from active duty due to lack of motivation and ability to adjust to a military way of life.   

The Veteran's November 1979 examination for entrance into military service revealed no pertinent abnormality.   His blood pressure was 120/76.  In August 1980 the Veteran complained of a sore throat and headache of 2 weeks duration.  On examination his lungs were clear.  The assessment was an acute respiratory disease.  The Veteran's examination for service separation in August 1980 revealed no abnormality on clinical evaluation of the lungs and chest.  His blood pressure was 100/60.  In an adjunct medical history questionnaire he reported having or having had shortness of breath.  

Post-service VA clinical records show that the Veteran was hospitalized in June 1983 after having passed out, i.e., having had a syncopal episode.  It was felt that this was vasovagal in origin and meningitis was ruled out.  The pertinent discharge diagnosis was an upper respiratory infection.  Repeated VA chest X-rays in most of the 1980s showed the Veteran's lungs were clear.  In October 1985 the Veteran had a nasal septal reconstruction at a VA facility.  During VA hospitalization in December 1985 the Veteran had a septorhinoplasty.  During VA hospitalization in June 1986 the Veteran had an exploratory tympanotomy with ossiculopathy.  

While VA treatment records dated in 1995 reflect that the Veteran was diagnosed in 1986 with pulmonary sarcoidosis, contemporaneous records reflect that a bronchial biopsy in May 1987 revealed non-caseating granulomas and, in July 1987, the assessment was sarcoidosis, pulmonary, stage I.  A February 1995 record shows an impression of sarcoid, which appeared stable.  VA clinical records show that in September 2008 it was reported that the Veteran had had lightheadedness for 3 weeks.  In March 2009 it was reported that he had had a stroke in the 1990s.  

VA clinical records show that in April 2007, the Veteran was treated for acute bronchitis.  Additionally, in November 2009 a CT scan of the Veteran's head revealed a lacunar infarct.  In December 2009 the Veteran reported having had CVAs in 1998 and in 2009.  In February 2010 he reported that pulmonary sarcoidosis had been diagnosed in 1986 by a pulmonary biopsy.  In March 2010 he reported that he had had to use a wheel chair since having had a stroke in April 2009 and now had right-sided deficits.  

At the June 2011 Board hearing the Veteran testified that in his opinion he had had a stroke during military service when he had chest pain while cutting grass, for which he was treated at the "Fort Leonard Wood Emergency Hospital" and was diagnosed as having had a stroke.  The pain at the time of his inservice stroke was in his chest and his sides; and he also had headaches.  The pain was ongoing and continued after his boot camp training.  Page 4.  He did not know why he was discharged from his relatively short period of active duty.  Page 7.  After military service, he had two more strokes, even though he had strokes during active duty.  Page 8.  The Veteran acknowledged that during service he had not been diagnosed as having had a stroke, even though he had twice gone to an emergency room at Ft. Leonard Wood during service for strokes in either July or August 1980.  Pages 9 and 10.  The first time he was first diagnosed with a stroke had been sometime between 1982 and 1985.  Page 16.

As to the claim for service connection for a lung disorder, the Veteran and his representative indicated that he had asthma, emphysema, and chronic obstructive pulmonary disease (COPD), which had snuck up on him.  Page 11.  During active service he had problems with his breathing, which he had first notice a week into his basic training when he had had to go through a gas chamber (for training).  Page 13.  He had then gotten pain in his chest and his sides, for which he had gone to an emergency room.  However, the doctors that treated him had not given him a diagnosis.  Page 14.  His difficulty with his breathing had continued during his active service.  He was not sure but he thought that he had received treatment within one year of being discharged from active service.  Page 15.  He had first been diagnosed with his pulmonary condition in about 1986.  Page 16.  The current diagnosis of his lung condition was sarcoidosis.  Page 18. 

VA treatment records dated in 2012 reflect that the Veteran had two previous ischemic CVAs with residual right hemiparesis and a history of pulmonary sarcoidosis stage III and COPD.  

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as brain hemorrhage, brain thrombosis, and sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, while brain hemorrhage, brain thrombosis, and sarcoidosis are chronic diseases for the purpose of entitlement to the provisions of presumptive service connection, the application of those provisions is dependent upon the Veteran's having had 90 continuous days of active duty.  Since, the Veteran had less that 90 days of active service, he is not entitled to the application of the regulations governing presumptive service connection for brain hemorrhage, brain thrombosis, or sarcoidosis.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Based on the evidence of record, the Board finds that service connection for a lung disorder, to include pulmonary sarcoidosis, and CVAs is not warranted.  In this regard, the Veteran's service treatment records are negative for a diagnosed chronic lung or pulmonary disorder, or CVAs.  Specifically, while such show that he complained of a sore throat and headache of 2 weeks duration in August 1980, on examination his lungs were clear and the assessment was an acute respiratory disease.  Additionally, while the Veteran reported having or having had shortness of breath at the time of his August 1980 separation examination, clinical evaluation of the lungs and chest revealed no pertinent abnormalities.  

Therefore, while the Veteran alleges that he experienced and sought treatment for two strokes or CVAs during service, and also sought treatment for breathing difficulty after gas chamber training, contemporaneous medical records fail to show diagnoses or treatment referable to a CVA or a chronic lung disorder.  In this regard, while the records show complaints of a sore throat and a headache, such was assessed as an acute respiratory disease.  (Emphasis added).  Moreover, despite the Veteran's complaints of shortness of breath, clinical evaluation of his lungs and chest was normal.  Therefore, in light of the inconsistency between the Veteran's statements, which were made in connection with his claim for VA benefits, and the contemporaneous medical records, the Board finds that his statements regarding in-service treatment and diagnoses to be not credible.  

Furthermore, while the Veteran reported that he was diagnosed with a CVA between 1982 and 1985, and received treatment for his lung disorder within one year of his service discharge, post-service records fail to reveal a CVA until the 2008 (although, in March 2009, the Veteran reported a stroke in the 1990's, and, in December 2009, he indicated having had CVAs in 1998 and 2009) and a chronic lung disorder, to include pulmonary sarcoidosis, was not diagnosed until 1987.  With regard to the latter disorder, the Board notes that, while the Veteran was treated for an upper respiratory infection in June 1983 and underwent procedures, including a nasal septal reconstruction, septorhinoplasty, and tympanotomy with ossiculopathy, in the mid-1980's, chest X-rays during such period of time revealed that the Veteran's lungs were clear.  Moreover, a chronic lung disorder was not diagnosed until 1987.  The Board notes that post-service treatment records dated from July 1981 to October 2012 are of record; however, while such show treatment for a variety of complaints and ailments, such fail to show complaints or treatment for a chronic lung disorder or a CVA prior to 1987 and 2008, respectively.  Moreover, with regard to the Veteran's CVA, he specifically reported on two different occasions to his treatment providers that his first CVA was in the 1990's or in 1998.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Therefore, in light of the fact that the Veteran's statements regarding the timing of his post-service treatment and alleged continuity of symptomatology are inconsistent with the contemporaneous medical records, to include his own statements regarding the date of his first CVA therein, the Board finds them to be not credible.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for a chronic lung disorder and CVAs during service, the fact that the Veteran's post-service treatment records are negative for any findings of a chronic lung disorder, to include pulmonary sarcoidosis, and CVAs for many years after his service discharge, and his inconsistent statements to be persuasive evidence against his claims.   

The Board also notes that the Veteran may believe that his chronic lung disorder and CVAs are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation of a chronic lung disorder, to include pulmonary sarcoidosis, or a CVA extends beyond an immediately observable cause-and-effect relationship as they involve an internal process and, as such, the Veteran is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).    

Therefore, the Board finds that, as the Veteran's chronic lung disorder and CVAs were first demonstrated many years after active service and are not related to any disease, injury, or incident of service, direct service connection for such disorders is not warranted.  Moreover, as indicated previously, as the Veteran had less than 90 days of active service, and his allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease is not warranted. 

The Board also notes that the Veteran has claimed entitlement to service connection for CVAs as secondary to his pulmonary sarcoidosis.  However, as discussed previously, the Veteran is not entitled to service connection for a lung disorder, to include pulmonary sarcoidosis.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for CVAs as secondary to such disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his CVAs, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for CVAs as secondary to pulmonary sarcoidosis is without legal merit. Id.   

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a lung disorder and CVAs.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a lung disorder, to include pulmonary sarcoidosis, is denied.  

Service connection for status post cerebrovascular accident (claimed as stroke) is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


